Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application is a CON of 15/836,736 filed December 8, 2017 (now USP 10,934,583) which is a CON of 14/918,957 filed October 21, 2015 (now USP 9,868,987) which is a CON of 14/270,099 filed May 5, 2014 (now USP 9,708,656) which claims the benefit of 61/880,293 filed September 20, 2013 and 61/820,066, filed May 6, 2013.
Claims 21-38 are currently pending and under prosecution.

Specification
The amendments to the specification filed 18 December 2019 have been reviewed and entered. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 21-38 are indefinite in Claim 21, line 8 for the recitation “wherein an edge of the capacitive device is exposed”.  The recitation is a wherein clause that does not clearly set forth components of the device and therefore can be interpreted as a recitation of intended use based on the active phrase “is exposed” i.e. exposing the edge when the device is being used. 
Furthermore, it is unclear what edge of the device is being exposed and to what the edge is being exposed. 
It is suggested that the claim be amended to clearly define the device components and structural relationships. 
Claims 21-38 are indefinite in Claim 21, lines 8-10 for the recitation:
wherein, for each of the of the capacitive devices, a single polymerase enzyme complex comprising a template nucleic acid is bound to an exposed edge of the first insulating layer

Similar to the recitation of line 7, the above recitation is within a wherein clause that does not clearly define components of the device and uses functional phrase “is bound”.   Additionally, it is unclear whether the exposed edge refers to the exposed edge of line 7 or whether another edge is being described. 
Claim 27 is indefinite for the phrase “nanoscale electrodes” because the recitation lacks proper antecedent basis in Claim 21. 

Claim Interpretation
The courts have stated that claims must be given their broadest reasonable interpretation consistent with the specification In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997); In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969); and In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (see MPEP 2111). 
The claims are given the broadest reasonable interpretation consistent with the indefinite claim language and specification to define a substrate comprising:
a plurality of multi-layer capacitive devices; a sequencing reaction mixture comprising nucleotide analogs having different capacitive labels; and a plurality of electrical connections for the capacitive devices. 
The claims are drawn to capacitive devices and capacitive labels.
The instant specification (e.g. ¶ 53 of the pre-grant publication) teaches that capacitance is determined by measuring impedance and teaches impedance labels are capacitive labels (e.g. negatively charged or nanoparticles ¶ 125).  The specification (e.g. ¶ 127) further teaches that impedance has two components i.e. capacitance and conductance.  Thus, in view of the specification a prior art teaching of impedance encompasses and/or obviates the claimed capacitance.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-38 are rejected under 35 U.S.C. 103 as being unpatentable over Korlach et al (2013/0109577, published 2 May 2013) in view of Liu et al (2011/0319276, published 29 December 2011).
Regarding Claim 21, Korlach teaches a sequencing device comprising a substrate comprising an array of nanoscale elements comprising an upper electrode and lower electrode separated by an insulating region (see Fig. 7 and related text), a polymerase-template complex and a plurality of labeled nucleotide analogs, each comprising a different label attached to the phosphate group (e.g. Fig. 12 and related text) and electrical connection for electrical communication to and from the device (e.g. ¶ 186-188).
Korlach further teaches the device includes measurements of electrical characteristics e.g. impedance (e.g. ¶ 73) but does not specifically teach capacitance.

Liu teaches a similar sequencing system using polymerase/exonuclease enzymes comprising immobilizing a polymerase-template complex on an electrode array (e.g. impedance/capacitance device, Fig. 9) wherein the nucleotides comprise a charged label attached to a phosphate group wherein the charged nucleotides interact with the immobilized complex, transient impedance-based signals are detected to monitor nucleotide incorporation and released charge (¶ 40-46).
It would have been obvious to one of ordinary skill in the art to utilize the well-known voltage/current-based measurements of Liu (e.g. capacitance) in the impedance measurement system of Korlach based on the fact that Liu teaches that impedance/capacitance are equivalent electrical measurements performed in the same device (¶ 41, Fig. 9).
Furthermore, as noted above, the instant specification teaches that impedance includes a capacitance components and that capacitance is determined by impedance (e.g. ¶ 53, ¶ 127).  Therefore, as taught by the specification, it would have been obvious to one of ordinary skill that the impedance measurements of Korlach provided capacitive information.
Regarding Claims 22-25, Korlach teaches at least 100,000 devices per chip (¶ 55-58).
Regarding Claim 26, Korlach teaches electrode interconnects for applying frequency or current (e.g. ¶ 87).
Regarding Claim 27, Korlach teaches AC voltage (e.g. ¶ 87).

Regarding Claim 29, Korlach teaches the insulating layer comprises SiO2 (¶ 65).
Regarding Claims 30-31, Korlach teaches the second insulating layer is different from the first insulating layer and comprises silicon nitride (¶ 65).
Regarding Claims 32-34. Korlach teaches the upper and lower electrodes are at an angle relative to each other due to the thickness of the insulating layer (¶ 65).
Regarding Claims 35-36, Korlach teaches the device further comprises an array of reference/control electrodes providing from a control electrode for each 10-100 devices (¶ 59).
Regarding Claim 37, Korlach teaches the electrodes are gold, silver or platinum (¶ 61).
Regarding Claim 38, Korlach teaches the substrate is silicon (¶ 64).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,868,987. 



Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,934,583. Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a substrate comprising a plurality of first and second electrodes separated by insulating layer, a fluid comprising capacitive-labeled nucleotide analogs and electrical connections for receiving, monitoring, controlling and analyzing capacitive signals mixture comprising.  The device defined by the claim sets only differ in that independent claim 21 of the instant claim set defines the electrodes as lower and upper electrodes.   However, dependent claim 7 of the patent defines the electrodes arranged vertically with respect to each other.   The claim sets further differ in that the patent claims are further drawn to a computer for signal processing.  However, the open claim language “comprising” of the instant claims encompasses the additional elements of the patent.   Therefore the instantly claimed device is generic to the patent species. 
The courts have stated that a genus is obvious in view of the teaching of a species  see Slayter, 276 F.2d 408, 411, 125 USPQ 345, 347 (CCPA 1960); and In re Gosteli, 872 F.2d 1008, 10 USPQ2d 1614 (Fed. Cir. 1989).  Therefore the instantly claimed genus would have been obvious in view of the patent species.
For all the above reasons, the devices defined by the claim sets are not patentably distinct.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741.  The examiner can normally be reached on Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/           Primary Examiner, Art Unit 1634